Citation Nr: 0622835	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  95-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for degenerative changes of the lumbosacral spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic rhinosinusitis.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney-
at-Law


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Montgomery, Alabama, in August 1994 and June 1999.

In May 2002 the Board issued a decision that, in part, denied 
the veteran's lumbar spine claim.  She appealed to the United 
States Court of Appeals for Veterans Claims (Court) and in 
March 2003 the Court granted a Joint Motion for Partial 
Remand submitted earlier that month.  In August 2003 both 
issues were remanded for additional actions; the requested 
development is now complete and this matter is again before 
the Board.  


FINDINGS OF FACT

1.  The veteran service-connected degenerative changes of the 
lumbar spine are not manifested by ankylosis of the spine or 
by severe incomplete paralysis of the sciatic nerve with 
marked muscular atrophy.

2.  The veteran's chronic rhinosinusitis is not manifested by 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  Nor is her chronic rhinosinusitis manifested by 
three or more incapacitating episodes of sinusitis per year 
requiring prolonged antibiotic treatment or more than six 
episodes per year requiring bed rest and treatment by a 
physician.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for degenerative changes of the lumbar spine are not 
met throughout the pendency of this appeal.  38 U.S.C.A. 
§§ 110, 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.14, 4.25, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 
(2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2003), 5242, 5243 (2005).  

2.  The criteria for a disability rating in excess of 10 
percent for rhinosinusitis are not met throughout the 
pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.97, Diagnostic 
Code 6510-6514, 6522 (2005); 38 C.F.R. § 4.97, Diagnostic 
Codes 6501, 6510-6514 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Degenerative Changes of the Lumbar Spine

Service connection for degenerative changes of the lumbar 
spine was established by an August 1994 rating decision, 
effective from the veteran's discharge from active duty.  A 
60 percent disability rating was later established, effective 
from her discharge date.  See October 2005 rating decision.  
During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating spine 
disabilities.  The first regulatory change affected only the 
rating criteria for intervertebral disc syndrome.  See 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  This amendment was 
effective September 23, 2002.  Id.  The regulations regarding 
diseases and injuries to the spine, to include intervertebral 
disc syndrome, were again revised effective September 26, 
2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 2003), 69 Fed. Reg. 
32449-32450 (June 10, 2004).

Under the prior regulatory provisions, a 60 percent 
disability rating was the maximum schedular disability rating 
for a spine disability in the absence of ankylosis or 
residuals of vertebra fracture with spinal cord involvement.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5292, 
5293, 5295 (2003).  The evidence does not show and the 
veteran does not argue that her spine is ankylosed or that 
she has vertebra fracture residuals with spinal cord 
involvement.  As such, a disability rating in excess of 60 
percent is not warranted under the prior schedular criteria.  
Under the first set of amended criteria under Diagnostic Code 
5293, the maximum schedular rating for intervertebral disc 
syndrome is a 60 percent disability rating and therefore does 
not provide a greater benefit the veteran in the instant 
case.

Under the second set of amended criteria, a back disability 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  See 38 C.F.R. § 4.25 
(2005).  Under the General Rating Formula for Diseases and 
Injuries of the Spine, unfavorable ankylosis, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, is rated 100 percent 
disabling.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are evaluated separately under an 
appropriate diagnostic code.  38 U.S.C.A. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) represents favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
Note (5) (2005).

Here, while the August 2000 VA spine examination report 
contain evidence of an abnormality of the spine being flexed 
forward four degrees, the evidence is not suggestive that the 
veteran's entire thoracolumbar spine is fixed in either 
flexion, extension, or at zero degrees.  Accordingly, as the 
record does not contain evidence of ankylosis, the veteran's 
lumbar spine disability does not approximate the criteria for 
a rating in excess of 60 percent under the second set of 
amended criteria.  

Under both the prior and revised criteria, a 40 percent 
rating is warranted for limitation of motion of the lumbar 
spine in the absence of ankylosis.  For a combined disability 
rating higher than 60 percent to result (orthopedic and 
neurologic symptoms rated separately), the neurologic 
involvement would at a minimum need to be 50 percent 
disabling.  38 C.F.R. § 4.25 (2005).  The evidence indicates 
that the veteran has no objective clinical evidence of bowel 
or bladder complaints.  See June 1994 private medical record; 
February 1997, September 2004, and September 2005 VA 
examination reports.  Her only neurologic complaints evolve 
around lumbosacral polyradiculopathy.  See June 2005 
examination report addendum.  

Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  Disability 
ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis that is mild, moderate or 
moderately severe in degree, respectively.  Id.  A 60 percent 
rating is warranted for severe incomplete paralysis with 
marked muscular atrophy.  Id.  The term incomplete paralysis 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124 (2005).  Complete 
paralysis of the sciatic nerve contemplates a disability 
picture where the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of the knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005).

The evidence reveals lumbosacral radiculopathy evolving 
around complaints of radiating pain and some diminished 
pinprick testing.  See February 1997 VA peripheral nerves 
examination report.  The private and VA evidence is also 
indicative of normal to brisk deep tendon reflexes with 
absent reflexes of the ankle.  While the evidence also shows 
complaints of numbness of the feet and pain radiating through 
the hips and lower extremities, the evidence shows normal 
muscle strength bilaterally.  See February 1997, September 
2004, and September 2004 VA examination reports, September 
1997 VA treatment record, and September 1998 private medical 
record.  

Prior to her April 1998 Social Security Administration (SSA) 
examination, she was able to toe and heel walk.  In April 
1998 she had mild difficulty while the May 2004 VA spine 
examination report indicates some difficulties.  The 
September 2004 VA spine examination report indicates she was 
unable to toe or heel walk secondary to instability and back 
pain.  However, Romberg sign was negative, sensation was 
intact throughout and there was no anesthesia.  See May 2004 
and September 2004 VA examination reports.  The evidence is 
not indicative of a disability where the foot dangles and 
drops, no active movement possible of muscles below the knee, 
or flexion of the knee weakened.  Moreover, the veteran had 
normal muscle strength of her lower extremities and the 
February 1997 VA examination report reflects normal tone.  As 
such, the veteran's neurologic manifestations of her lumbar 
spine disability do not approximate severe incomplete 
paralysis with marked muscular atrophy.  Therefore, 
separately rating her orthopedic and neurologic symptoms 
separately would not result in a higher, combined rating.

In short, the weight of the evidence is against a disability 
rating in excess of 60 percent for the veteran's degenerative 
changes of the lumbar spine.  As the criteria for a 
disability rating in excess of 60 percent has not been met at 
any point during the pendency of this appeal, staged ratings 
are not warranted.  Moreover, while the veteran has a well-
healed, eleven centimeter post-laminotomy scar, the evidence 
does not show and the veteran does not argue the scar is 
tender or limits function such that a separate disability 
rating is indicated.  See October 1995 hospital record, 
February 1997 VA examination reports, and April 1998 SSA 
examination report.  As the preponderance of the evidence is 
against an increased rating, the doctrine of reasonable doubt 
is not for application.  38 C.F.R. § 4.3 (2005).

Chronic Rhinosinusitis

Service connection was established for the veteran's 
respiratory system disorder by a June 1999 rating decision.  
A 10 percent disability rating was later established, 
effective from her discharge from active duty.  See October 
2005 rating decision.  During the pendency of this appeal, 
regulatory changes have amended the rating criteria for 
evaluating respiratory disabilities.  The veteran's service-
connected chronic rhinosinusitis is rated as 10 percent 
disabling under the prior regulations, which contemplates 
moderate sinusitis with discharge or crusting or scabbing and 
infrequent headaches.  38 C.F.R. § 4.97, Diagnostic Code 
6510-6514 (1996).  

A higher 30 percent disability rating is warranted for severe 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  Id.  The evidence does not show a 
disability picture of severe sinusitis symptoms.  While her 
statements in support claim show that she indicated her 
rhinosinusitis attacks drained her of energy to the point she 
could not move around, her treatment records show her main 
complaints evolved around headaches, nasal congestion and 
facial pain.  In addition to antihistamines and steroid 
inhalers, the evidence since her discharge from active duty 
shows treatment with antibiotics in May 1994 for 14 days and 
December 1999 (the antibiotics were not a part of her May 
2000 medication refill).  An October 2001 treatment record 
reveals she received a trial of headache medication while an 
April 2003 medical record indicates headaches no worse than 
usual.  In August 2004 she reported her headaches were more 
frequent while the September 2004 VA examination report shows 
complaints of facial pressure, clear post-nasal drop, 
coughing at night, and occasional yellow nasal discharge.  
While the evidence is indicative of chronic rhinitis and 
recurrent sinusitis, the evidence does not reveal a 
disability picture that approximates the severity or 
frequency contemplated for a higher disability rating under 
the prior criteria.

Under the revised criteria, a higher 30 percent rating is 
assigned for three or more incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, 
Diagnostic Code 6510-6514 (2005).  An incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.  Id.  As indicated above, the evidence since 
her discharge from active duty does not reveal frequent 
antibiotic treatment.  And while evidence shows frequent 
histories that include her rhinosinusitis complaints, most 
were given in conjunction with treatment for other 
disabilities and did not result in specific treatment at that 
time.  As such, the evidence does not reveal a disability 
picture that approximates the number of capacitating or non-
incapacitating episodes per year contemplated by the revised 
criteria for a higher disability rating.

Nor is a higher rating available under the diagnostic 
criteria used to evaluated rhinitis.  Under the prior 
regulations, a 30 percent rating was warranted for chronic 
rhinitis with moderate crusting and ozena and atrophic 
changes.  38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).  
Under the revised regulations, a 30 percent rating is 
warranted for allergic or vasomotor rhinitis with polyps.  
38 C.F.R. § 4.97, Diagnostic Code 6522 (2005).  As the 
evidence is not indicative of granulomatosis or 
rhinoscleroma, alternative diagnostic codes for evaluating 
rhinitis under the revised regulations are not for 
application.  See 38 C.F.R. § 4.97, Diagnostic Codes 6523, 
6524 (2005).  Here, the evidence shows consistent complaints 
of nasal congestion and occasional nasal discharge.  However, 
instead of atrophic changes the January 1997 VA examination 
report shows she had hyperemia of the nasal mucosa while the 
rest of the examination was essentially normal and the 
September 2004 VA examination report shows some bilateral 
inferior turbinate hypertrophy.  The September 2004 VA 
examination report also reflects no evidence of polyps and 
the June 2005 computed tomography scan results were normal.  
As such, the veteran's rhinosinusitis also does not 
approximate the criteria for a higher disability rating under 
either the prior or revised criteria used to evaluated 
rhinitis.

In short, the weight of the evidence is against a disability 
rating in excess of 10 percent for the veteran's 
rhinosinusitis.  As the criteria for a disability rating in 
excess of 10 percent has not been met at any point during the 
pendency of this appeal, staged ratings are not warranted.  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  The veteran filed her original claims prior 
to the enactment of the current statute and regulation 
regarding VA's duty to assist with her claim.  She 
subsequently was notified by letter in April 2004 of the 
evidence necessary to substantiate her increased rating 
claims, the evidence of record, the evidence VA would seek, 
the evidence she was required to submit, asked to let VA know 
about any evidence or information in support of her claim, 
and requested to submit any evidence in her possession.  In 
May 2006 she was provided by letter with notice of effective 
date criteria.  Under these circumstances, the Board 
considers VA's notice requirements are met and any issue as 
to the timing/completeness of the notice was harmless.  

VA has a duty to assist veterans with obtaining evidence 
necessary to substantiate the claim, and to provide a VA 
examination when necessary.  38 U.S.C.A. § 5103A (West 2002).  
The veteran's relevant VA treatment records are associated 
with the file, as well as private medical records and her SSA 
records.  There are no indications that relevant records 
exist that have not been obtained.  Several VA examinations 
were conducted; their reports were reviewed and are 
associated with the file as well.  38 U.S.C.A. § 5103A(d) 
(West 2002).  VA has satisfied its duties to notify and 
assist and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.  App. 540, 
546 (1991).


ORDER

An increased rating for degenerative changes of the lumbar 
spine is denied.

An increased rating for chronic rhinosinusitis is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


